United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Federal Way, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0164
Issued: June 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 10, 2020 appellant filed a timely appeal from an October 19, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right shoulder
condition causally related to the accepted July 21, 2020 employment incident.
FACTUAL HISTORY
On August 3, 2020 appellant, then a 42-year-old clerk vehicle dispatcher, filed a traumatic
injury claim (Form CA-1) alleging that on July 21, 2020 she experienced bilateral upper arm, right

1

5 U.S.C. § 8101 et seq.

shoulder, and back pain after she attempted to stack palette boards, while in the performance of
duty. She stopped work on that date and returned to work with restrictions on July 30, 2020.
In a note dated July 29, 2020, Kenneth D. Howard, an advanced registered nurse
practitioner, released appellant to work with restrictions of lifting no more than five pounds with
her right arm and no repetitive movements of the right arm or shoulder until she could be seen by
occupational medicine specialist.
In an August 24, 2020 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of factual and medical
evidence necessary and provided a questionnaire for her completion. OWCP afforded appellant
30 days to respond.
In an August 25, 2020 medical report, Dr. Marc I. Suffis, an occupational medicine
specialist, noted that appellant related a history of injuring her right shoulder while lifting a heavy
box over shoulder height onto a pallet while at work on July 21, 2020. He indicated that she
described an immediate onset of pain and a tearing sensation in the shoulder. Dr. Suffis performed
a physical examination and found reduced internal rotation of the right shoulder. He diagnosed
right rotator cuff strain. In a duty status report (Form CA-17) of even date, Dr. Suffis
recommended work restrictions of no lifting above shoulder height or with a fully extended arm
with more than 10 pounds and to limit reaching above shoulder height to two hours per day.
In a September 15, 2020 follow-up visit report, Dr. Suffis recommended that appellant
undergo a magnetic resonance imaging (MRI) scan of the right shoulder and begin physical
therapy. He also revised her prior restrictions, adding that she may lift up to 40 pounds
intermittently.
By decision dated October 19, 2020, OWCP accepted that the July 21, 2020 employment
incident occurred as alleged. However, it denied the claim, finding that the medical evidence of
record was insufficient to establish that the diagnosed right shoulder condition was causally related
to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

2

Supra note 1.

3
F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

2

employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.6
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right shoulder
condition causally related to the accepted July 21, 2020 employment incident.
In his August 25 and September 15, 2020 reports, Dr. Suffis noted that appellant reported
experiencing symptoms of pain in her shoulder after lifting a heavy box overhead onto a pallet.
He performed physical examinations and diagnosed her with a strain of the right rotator cuff. In
forms CA-17 of even date, Dr. Suffis noted appellant’s diagnosis and restrictions. However, he
did not provide an opinion on the issue of causal relationship and, therefore, his reports are of no
probative value and insufficient to establish appellant’s claim.9
Appellant further submitted a note from Mr. Howard, an advanced registered nurse
practitioner. Certain healthcare providers such as physician assistants, nurse practitioners, and

4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
9
S.W., Docket No. 19-1579 (issued October 9, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).

3

physical therapists are not considered qualified physicians as defined under FECA.10 Their
medical findings, reports and/or opinions, unless cosigned by a qualified physician, will not suffice
for purposes of establishing entitlement to FECA benefits.11
As appellant has not submitted rationalized medical evidence establishing that her right
shoulder condition is causally related to the accepted July 21, 2020 employment incident, the
Board finds that she has not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right shoulder
condition causally related to the accepted July 21, 2020 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the October 19, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board
Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); C.G., Docket No. 20-0957 (issued January 27, 2021); David P.
Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical therapists
are not competent to render a medical opinion under FECA).
10

11

K.A., Docket No. 18-0999 (issued October 4, 2019); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, id.

4

